NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                      MAR 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 RAYMOND ALFORD BRADFORD,                        No. 16-15899

                  Plaintiff-Appellant,           D.C. No. 1:15-cv-01918-AWI-
                                                 DLB
   v.

 C. OGBUEHI and NIETAS,                          MEMORANDUM*

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        California state prisoner Raymond Alford Bradford appeals pro se from the

district court’s judgment denying him leave to proceed in forma pauperis in his 42

U.S.C. § 1983 alleging deliberate indifference to Bradford’s ulcerative colitis and

celiac disease. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the district court’s interpretation and application of the “three-strikes” rule of the

Prison Litigation Reform Act, 28 U.S.C. § 1915(g), Andrews v. Cervantes, 493

F.3d 1047, 1052 (9th Cir. 2007), and for an abuse of discretion its denial of leave

to proceed in forma pauperis, O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir.

1990). We reverse and remand.

      The district court abused its discretion in denying Bradford leave to proceed

in forma pauperis because Bradford plausibly alleged that he was “under imminent

danger of serious physical injury” at the time he lodged the complaint. See 28

U.S.C. § 1915(g); see also Andrews, 493 F.3d at 1056-57 (discussing the imminent

danger exception to § 1915(g)); see also Williams v. Paramo, 775 F.3d 1182,

1189-90 (9th Cir. 2015) (court should liberally construe prisoner’s “facial

allegations” and determine if the complaint “makes a plausible allegation” of

imminent danger).

      We do not consider facts or documents not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts

not presented to the district court are not part of the record on appeal.”).

      REVERSED and REMANDED.




                                           2                                     16-15899